The Honorable Bob J. Watts State Representative Route 1, Box 125 Harrison, AR 72601
Dear Representative Watts:
This is in response to your request for an opinion regarding Act 936 of 1983, the Teacher Fair Dismissal Act.  You have asked the following specific questions:
    1. Can a teacher teach in more than one school district, not necessarily in succession, before coming into the employing district, and be counted as a non-probationary teacher?
    2. Can a teacher teach three (3) years in one or more Arkansas school districts, leave the State and then return to an Arkansas School district as a non-probationary teacher?
Act 936 of 1983 is codified at A.C.A. 6-17-1501 — 1510.  Section6-17-1502(a)(2) provides:
      `Probationary teacher' means a teacher who has not completed three (3) successive years of employment in the school district in which the teacher is currently employed.  A teacher employed in a school district in this state for three (3) years shall be deemed to have completed the probationary period; however, an employing school district may, by a majority vote of its directors, provide for one (1) additional year of probationary status.
Subsection (b) provides:
     A teacher who has completed three (3) successive years of employment in the school district in which the teacher is employed on July 4, 1983 or a teacher who has been given credit for a prior service in another district as authorized by subdivision (a)(2) of this section, is deemed to have completed the required probation period.
Established rules of statutory construction dictate that legislative intent must be discerned from the language employed if a statute is clear and unambiguous on its face.  Murot v. Arkansas Board of Dispensing Opticians, 285 Ark. 128, 685 S.W.2d 502
(1985); Hot Springs School District No. 6 v. Wells, 281 Ark. 303,663 S.W.2d 733 (1984).
It must be concluded that the answer to your first question is no. The act is clear and unambiguous in providing that a teacher must teach for three (3) successive years in the employing school district before being considered non-probationary.  The alternative set forth in subsection (b) involving ". . . credit for a prior service in another district as authorized by subdivision (a)(2) of this section" also clearly embodies the "successive years of employment" requirement.  This conclusion is mandated by the references to "a school district" and "another district" in subsections (a)(2) and (b).  These references, in the singular, indicate that the legislature did not intend to extend non-probationary status to one who has not taught for three years in succession in one district.
In response to your second question, subsection (b) provides that once a teacher has met the qualifications of Section (a)(2) in one district, the teacher is deemed to have completed the required probationary period.  As previously noted, the three (3) years requirement must be met.  If that is the case, it is my opinion that the teacher could leave the State and maintain a non-probationary status upon his or her return to an Arkansas district.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.